ALLOWABILITY NOTICE
Response to Amendments
Applicant's request for entry into AFCP 2.0 is acknowledged and is accepted, therefore, the Amendment filed 03/26/2021 has been entered.  Claims 1-2, 4-6, 9 and 12 are pending in the application.  Claim 1 has been amended.  Claims 3, 7-8 and 10-11 are cancelled. 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 03/26/2021, with respect to amended claim 1 has been fully considered and are persuasive.  The 103 rejections of 1/27/2021 have been withdrawn and the application is in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-6, 9 and 12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745